Name: Commission Regulation (EEC) No 1477/81 of 1 June 1981 altering the export refunds on isoglucose
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/20 Official Journal of the European Communities 2. 6 . 81 COMMISSION REGULATION (EEC) No 1477/81 of 1 June 1981 altering the export refunds on isoglucose force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 387/81 (2), and in particular the second sentence of the third subparagraph of Article 4 (2) and Article 4(5) thereof, Whereas the refunds on isoglucose were fixed by Regulation (EEC) No 1434/81 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 1434/81 to the information at present available to the Commission that the export refunds at present in The export refunds on the products referred to in Article 1 of Regulation (EEC) No 1111 /77, as fixed in the Annex to Regulation (EEC) No 1434/81 , are hereby altered to the amounts set out in the Annex hereto . Article 2 This Regulation shall enter into force on 2 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1981 . For the Commission The President Gaston THORN (') OJ No L 134, 28 . 5 . 1977, p . 4 . 0 OJ No L 44, 17 . 2 . 1981 , p . 1 . O OJ No L 142, 28 . 5 . 1981 , p . 43 . 2. 6 . 81 Official Journal of the European Communities No L 144/21 ANNEX to the Commission Regulation of 1 June 1981 altering the export refunds on isoglucose (ECU) CCT heading No Description Refund per 100 kg of dry matter 17.02 Other sugars in solid form ; sugar syrups, not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : D. Other sugars and syrups : I. Isoglucose 5-00 (') 21.07 Food preparations not elsewhere specified or included : F. Flavoured or coloured sugar syrups : III . Isoglucose 5-00 (!) (') Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77.